Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 01-11-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 6, 8-10, 12, 15-17, 19, 21-22 and 24-28 are pending in this action. Claims 1-5, 7, 11, 13-14, 18, 20 and 23 are cancelled.

Response to Amendment
The amendment filed on 01-11-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 6, 8-9, 12, 15, 21, 24 and 28 as well as cancelled claims 1-5, 7, 11, 13-14, 18, 20 and 23. Applicant has amended objected dependent claims 6, to be independent claims including any intervening claims. Further Applicant has amended independent claims 21 and 24 adding allowable objected claim limitations to expedite allowance of instant application. Further, Applicant has amended drawings per objection. Therefore objection to drawings is withdrawn.

. Applicant has amended claims 6, 8-9, 12, 15, 21, 24 and 28 as well as cancelled claims 1-5, 7, 11, 13-14, 18, 20 and 23. Applicant has amended objected 

Allowable Subject Matter
Claims 6, 8-10, 12, 15-17, 19, 21-22 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 6, 8-9, 12, 15, 21, 24 and 28 as well as cancelled claims 1-5, 7, 11, 13-14, 18, 20 and 23. Applicant has amended objected dependent claims 6, to be independent claims including any intervening claims.  Further Applicant has amended independent claims 21 and 24 adding allowable objected dependent claim limitations to expedite allowance of instant application. Applicant’s arguments filed on 01-11-2022 are convincing. As argued by applicant in remarks under claim rejection page 17, paragraphs 6, 7; the prior art of Zhenguo Tian et al. (US 10, 789, 868 B2) in view of Xi Chen (US 20140055177 A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the reset control input sub-circuit comprises a third transistor, a first terminal of the third transistor is connected to a first preset power supply, a second terminal of the third transistor is connected to the first node, and a control terminal of the ‘ third transistor is configured to receive the reset control input signal; the reset control output sub-circuit comprises a fourth transistor and a second capacitor, a first terminal of the fourth transistor is connected to the first reset terminal, a | second terminal of the fourth transistor is connected to the second node, a control terminal of the fourth transistor is connected to the first node, a first terminal of the second capacitor is connected to the first node, and a second terminal of the second capacitor is connected to the second node; the reset control noise reduction sub-circuit comprises a fifth transistor, a first terminal of the fifth transistor is connected to the second node, a second terminal of the fifth transistor is connected to a second preset power supply, and a control terminal of the fifth transistor is connected to the total reset terminal; and | the reset control reset sub-circuit comprises a sixth transistor, a control terminal of : the sixth transistor is connected to the total reset terminal, a first terminal of the sixth transistor is connected to the first node, and a second terminal of the sixth transistor is connected to the second preset power supply.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-20-2022